DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/18/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 10, 16-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1).  
Regarding Claim 1, Lesartre teaches
 A computer-implemented method, comprising: receiving a request to perform a transaction in persistent memory at a first node, (Lesartre Fig. 1 [0016] When the memory controller 110 receives an access request for persistent main memory 108, the memory controller 110 generates transactions to the local persistent main memory 108.) 
determining parity data for the transaction; (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
sending the parity data to a parity node; (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
 Even though Lesartre teaches processor’s caches (Lesartre [0011] New system architectures take advantage of dense, persistent, low latency memory devices to provide for large storage arrays accessed directly by a processor and cached in a processor's caches.) and generate transaction to the remote memory and persistent main memory (Lesartre [0018] the memory controller 110 will generate a transaction to the remote memory 112, resulting in generation and storage of redundant data 114, at the same time as the memory controller 110 writes to the persistent main memory 108.), Lesartre does not teach implementing the transaction within a volatile transaction cache at the first node; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing the transaction within a volatile transaction cache at the first node; (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre and Calciu before him or her to modify the Lesartre’s fault tolerance with Calciu’s HTM. The motivation for doing so would be to overcome the challenges in maintaining consistency of systems when transactions are interrupted. (Calciu [0005])
Lesartre-Calciu does not teach the persistent memory having no fixed block size;
However, Oukid teaches the persistent memory having no fixed block size; (Oukid abst: Disclosed herein are system, method, and computer program product embodiments for of big block allocation of persistent main memory. [0016] In some embodiments, the individual sub-allocators 120 may have a designated block size range.)
Lesartre, Calciu and Oukid are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu and Oukid before him or her to modify the Lesartre-Calciu system with Oukid’s teaching. The motivation for doing so would be to have persistent memory having no fixed block size (Oukid abst [0016]) for memory allocation.
Regarding Claim 2, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the transaction includes a modification of data currently stored within the persistent memory. (Lesartre FIG. 1 [0016]  When the memory controller 110 receives an access request for persistent main memory 108, the memory controller 110 generates transactions to the local persistent main memory 108.[0027] The memory controller writes the new data, or updates stored data, to the persistent main memory 108 of the first computing node 102.) 
Regarding Claim 4, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the first node includes one of a plurality of nodes in a network. (Lesartre [0030] FIG. 2 The computing nodes 202 and persistent main memories 210 are communicably coupled to each other through a network 204.) 
Regarding Claim 6, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the volatile transaction cache includes a pool of volatile memory that acts as a staging cache during the transaction.  
(Calciu [0005] caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110)… The value of X may then be modified in place in the L1 cache 106. However, the value of X may not be persistent in this state as it may only be modified in one or more of L1 cache 106, L2 cache 108, and L3 cache 110 and not yet persisted and stored in NVM 112.)
Regarding Claim 7, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the transaction is performed within volatile memory address locations of the volatile transaction cache.  (Calciu [0005] caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110)… The value of X may then be modified in place in the L1 cache 106. However, the value of X may not be persistent in this state as it may only be modified in one or more of L1 cache 106, L2 cache 108, and L3 cache 110 and not yet persisted and stored in NVM 112.  [0083] At block 204, the thread reads the next instruction within the failure atomic code section, and at block 206, the thread decides whether a conflict exists between its execution of the instruction from block 204 and a second thread's execution of an instruction. A second thread's code may be using data that overlaps with data needed for execution of the instruction from block 204 of the failure atomic code section. CPU 102 checks whether data needed by the thread executing the instruction from block 204 is currently being used by another thread. CPU 102 may do this, for example, by checking whether cache lines containing data needed for failure atomic code instruction are being modified by another thread. If another thread is only reading the same cache line addresses.)
Regarding Claim 10, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the parity data is sent from the volatile transaction cache at the first node to persistent storage at the parity node (Calciu [0020] discloses volatile transaction cache) (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node)
Regarding Claim 16, Lesartre teaches
 A computer program product comprising one or more computer readable storage media, and program instructions collectively stored on the one or more computer readable storage media, the program instructions comprising instructions configured to cause one or more processors to perform a method comprising: P201904888US01/ARC1P131- 5 -receiving, by the one or more processors, a request to perform a transaction in persistent memory at a first node, (Lesartre [0023]  the data recovery engine can include a non-transitory, computer-readable medium for storing instructions, one or more processors for executing the instructions, or a combination thereof. Fig. 1 [0016] When the memory controller 110 receives an access request for persistent main memory 108, the memory controller 110 generates transactions to the local persistent main memory 108.) 
determining parity data for the transaction;  (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
sending, by the one or more processors, the parity data to a parity node; (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
 Even though Lesartre teaches processor’s caches (Lesartre [0011] New system architectures take advantage of dense, persistent, low latency memory devices to provide for large storage arrays accessed directly by a processor and cached in a processor's caches.) and generate transaction to the remote memory and persistent main memory (Lesartre [0018] the memory controller 110 will generate a transaction to the remote memory 112, resulting in generation and storage of redundant data 114, at the same time as the memory controller 110 writes to the persistent main memory 108.), Lesartre does not teach implementing, by the one or more processors, the transaction within a volatile transaction cache at the first node; and transferring, by the one or more processors, results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing, by the one or more processors, the transaction within a volatile transaction cache at the first node;  (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) and transferring, by the one or more processors, results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre and Calciu before him or her to modify the Lesartre’s fault tolerance with Calciu’s HTM. The motivation for doing so would be to overcome the challenges in maintaining consistency of systems when transactions are interrupted. (Calciu [0005])
Lesartre-Calciu does not teach the persistent memory having no fixed block size;
However, Oukid teaches the persistent memory having no fixed block size; (Oukid abst: Disclosed herein are system, method, and computer program product embodiments for of big block allocation of persistent main memory. [0016] In some embodiments, the individual sub-allocators 120 may have a designated block size range.)
Lesartre, Calciu and Oukid are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu and Oukid before him or her to modify the Lesartre-Calciu system with Oukid’s teaching. The motivation for doing so would be to have persistent memory having no fixed block size (Oukid abst [0016]) for memory allocation.
Regarding Claim 17, Lesartre, Calciu and Oukid teach
The computer program product of Claim 16, wherein the transaction includes a modification of data currently stored within the persistent memory. (Lesartre FIG. 1 [0016]  When the memory controller 110 receives an access request for persistent main memory 108, the memory controller 110 generates transactions to the local persistent main memory 108.[0027] The memory controller writes the new data, or updates stored data, to the persistent main memory 108 of the first computing node 102.) 
Regarding Claim 19, Lesartre, Calciu and Oukid teach

The computer program product of Claim 16, wherein the first node includes one of a plurality of nodes in a network. (Lesartre [0030] FIG. 2 The computing nodes 202 and persistent main memories 210 are communicably coupled to each other through a network 204.) 
Regarding Claim 20, Lesartre teaches
A system, comprising: a processor; and P201904888US01/ARC1P131- 6 -logic integrated with the processor, executable by the processor, or integrated with and executable by the processor, the logic being configured to: receive a request to perform a transaction in persistent memory at a first node, (Lesartre Lesartre [0023]  the data recovery engine can include a non-transitory, computer-readable medium for storing instructions, one or more processors for executing the instructions, or a combination thereof. Fig. 1 [0016] When the memory controller 110 receives an access request for persistent main memory 108, the memory controller 110 generates transactions to the local persistent main memory 108.) 
determining parity data for the transaction; (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
sending the parity data to a parity node; (Lesartre [0024] the memory controller 110 performs an exclusive or (XOR) operation on the incoming write data with the old data in persistent main memory 108. The memory controller 110 then sends a write delta (write changes) command with the results of the XOR operation to remote memory 112 ) (i.e. remote memory 112 as parity node )
 Even though Lesartre teaches processor’s caches (Lesartre [0011] New system architectures take advantage of dense, persistent, low latency memory devices to provide for large storage arrays accessed directly by a processor and cached in a processor's caches.) and generate transaction to the remote memory and persistent main memory (Lesartre [0018] the memory controller 110 will generate a transaction to the remote memory 112, resulting in generation and storage of redundant data 114, at the same time as the memory controller 110 writes to the persistent main memory 108.), Lesartre does not teach implementing the transaction within a volatile transaction cache at the first node; and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node.
However, Calciu teaches implementing the transaction within a volatile transaction cache at the first node; (Calciu Abst: The disclosure provides an approach for atomically executing computer instructions by a CPU of a computing device comprising non-volatile memory, the CPU configured to implement hardware transactional memory (HTM). The approach further includes marking the copied cache lines as transactional, processing the instruction to create a persistent log within non-volatile memory. [0005]caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110. For example, a variable X may be stored in NVM 112. Code may be executed by CPU 102 to modify the value of X, such as an instruction of X=5. In order to modify X, the cache line in which the current value of X is stored in NVM 112 may be brought into L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110). The value of X may then be modified in place in the L1 cache 106.) and transferring results of the transaction from the volatile transaction cache to the persistent memory at the first node. (Calciu [0024] A “flush” instruction (e.g., operation) may ensure that the contents of a cache are stored in NVM 112 and evicted from the cache.)
Lesartre and Calciu are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre and Calciu before him or her to modify the Lesartre’s fault tolerance with Calciu’s HTM. The motivation for doing so would be to overcome the challenges in maintaining consistency of systems when transactions are interrupted. (Calciu [0005])
Lesartre-Calciu does not teach the persistent memory having no fixed block size;
However, Oukid teaches the persistent memory having no fixed block size; (Oukid abst: Disclosed herein are system, method, and computer program product embodiments for of big block allocation of persistent main memory. [0016] In some embodiments, the individual sub-allocators 120 may have a designated block size range.)
Lesartre, Calciu and Oukid are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu and Oukid before him or her to modify the Lesartre-Calciu system with Oukid’s teaching. The motivation for doing so would be to have persistent memory having no fixed block size (Oukid abst [0016]) for memory allocation.
Claim 3, 18  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Lercari et al. (US 11175984 B1).
Regarding Claim 3, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein the transaction includes currently stored within the persistent memory.  (Lesartre [0027] The memory controller writes the new data, or updates stored data, to the persistent main memory 108 of the first computing node 102.)
	Lesartre-Calciu-Oukid do not teach removal of data.
However, Lercari teaches a removal of data (Lercari Col. 32, lines 63-67 to Col. 33, lines 1-2: It could also be that the host has commanded overwrite of data at a given host-supplied address (e.g., logical address) and that this host-supplied address was mapped to location 511a, and whether by host-specification or as a result of memory controller address assignment, overwritten data will now be stored in location 512 with location 511a being later erased.)
Lesartre, Calciu, Oukid and Lercari are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Lercari before him or her to modify the Lesartre-Calciu-Oukid with Lercari. The motivation for doing so would be (Lercari Col. 15, lines 46-48) such that a new result replaces the existing EC data, thereby maintaining the EC data for the entire stripe. (i.e. improve the system reliability by maintaining the EC data for the entire stripe.)
Regarding Claim 18, Lesartre, Calciu and Oukid teach
The computer program product of Claim 16, wherein the transaction includes currently stored within the persistent memory.  (Lesartre [0027] The memory controller writes the new data, or updates stored data, to the persistent main memory 108 of the first computing node 102.)
	Lesartre-Calciu-Oukid do not teach removal of data.
However, Lercari teaches a removal of data (Lercari Col. 32, lines 63-67 to Col. 33, lines 1-2: It could also be that the host has commanded overwrite of data at a given host-supplied address (e.g., logical address) and that this host-supplied address was mapped to location 511a, and whether by host-specification or as a result of memory controller address assignment, overwritten data will now be stored in location 512 with location 511a being later erased.)
Lesartre, Calciu, Oukid and Lercari are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Lercari before him or her to modify the Lesartre-Calciu-Oukid with Lercari. The motivation for doing so would be (Lercari Col. 15, lines 46-48) such that a new result replaces the existing EC data, thereby maintaining the EC data for the entire stripe. (i.e. improve the system reliability by maintaining the EC data for the entire stripe.)
Claim 8  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1) , in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Yan et al. (US 20120023296 A1).
Regarding Claim 8, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein determining modified volatile memory address locations in the volatile transaction cache that have been written during the transaction   (Calciu [0032] As indicated above, the log write would include the memory address of data being modified, as well as the new or old value of the data, depending on whether an undo or redo log is implemented. [0083] cache line addresses [0086] CPU 102 marks copied cache line(s) in block 210 as transactional.)
Lesartre-Calciu-Oukid does not teach includes: determining pages that have been modified within a page table, and marking volatile memory address locations of the volatile transaction cache corresponding to these pages as the modified volatile memory address locations.
	However, Yan teaches determining pages that have been modified within a page table, and marking volatile memory address locations of the volatile transaction cache corresponding to these pages as the modified volatile memory address locations (Yan [0008] In X86 processors, there is a dirty bit bookkeeping system in the page table entry for every page in the page memory. The X86 processor automatically sets the dirty bit in the page table entry if the relevant page is modified for the first time.)
Lesartre, Calciu, Oukid and Yan are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Yan before him or her to modify the Lesartre- Calciu-Oukid’s system with Yan’s teaching. The motivation for doing so would be to automatically sets dirty bit in the page table if relevant page is modified to improve performance without substantially increasing overhead because the dirty bit recording system is already available in certain processors.(Yan abst)
Claim 9  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Yashiro et al. (US 5787460 A).
Regarding Claim 9, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, comprising:  wherein the parity data is determined by performing one or more exclusive OR (XOR) operations on the first data and the second data. (Lesartre [0043 Upon receiving a request from CPU 206 to write data to memory, memory controller 208 reads the old data from persistent main memory 210 selected by the write address, and performs an exclusive or (XOR) operation using the old data and the new write data.)
	Lesartre-Calciu-Oukid discloses volatile transaction cache (Calciu [0020])  but Lesartre-Calciu-Oukid does not teach determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, identifying first data at the modified volatile memory address locations in the volatile transaction cache, and identifying second data at corresponding persistent memory address locations in the persistent memory,
	However, Yashiro teaches determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
identifying first data at the modified volatile memory address locations in the volatile transaction cache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
and identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
Lesartre, Calciu, Oukid and Yashiro are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Yashiro before him or her to modify the Lesartre-Calciu-Oukid with Yashiro. The motivation for doing so would be (Yashiro abst) even when a power source is shut off during the data writing process, the processing stages of the data writing and parity updating and the necessary data are stored into a non-volatile memory and are used for recovery.
Claim 11  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1) , in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Yashiro et al. (US 5787460 A),  further in view of Giles et al. (U S 10956324 B1).
Regarding Claim 11, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, 
Lesartre-Calciu-Oukid discloses volatile transaction cache (Calciu [0020]), but Lesartre-Calciu-Oukid does not teach comprising: determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, identifying first data at the modified volatile memory address locations in the volatile transaction cache, and identifying second data at corresponding persistent memory address locations in the persistent memory,
	However, Yashiro teaches determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
identifying first data at the modified volatile memory address locations in the volatile transaction cache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
and identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
Lesartre, Calciu, Oukid and Yashiro are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Yashiro before him or her to modify the Lesartre-Calciu-Oukid with Yashiro. The motivation for doing so would be (Yashiro abst) even when a power source is shut off during the data writing process, the processing stages of the data writing and parity updating and the necessary data are stored into a non-volatile memory and are used for recovery.
Lesartre-Calciu-Oukid-Yashiro does not teach 
wherein the first data within the modified volatile memory address locations is copied to corresponding persistent memory address locations in the persistent memory, utilizing a determined correlation.
	However, Giles teaches wherein data within modified volatile memory address locations is copied to corresponding persistent memory locations in the persistent memory, utilizing a determined correlation.  (Giles Col. 14, lines 9-13: transactional communication takes place via the cache hierarchy suing the aliased location (primed variables) while the record of updates is streamed to persistent memory asynchronously and concurrently).
Lesartre, Calciu, Oukid, Yashiro and Giles are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid, Yashiro and Giles before him or her to modify the Lesartre-Calciu-Oukid-Yashiro with Giles. The motivation for doing so is that it provides a guaranteed transactional execution while exploiting the fast, cache hierarchy and HTM concurrency control. (Giles Col. 3, lines 40-42).
Claim 12  is/are rejected under 35 U.S.C. 103 as being unpatentable over  Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Lubbers et al. (US 20060294300 A1).
Regarding Claim 12, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, wherein pools of storage within the volatile transaction cache (Calciu [0005] caches used along with NVM are usually volatile. 
[0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110) and the persistent memory (Lesartre [0034] The persistent main memories 210 can be combined to form a pool of non-volatile, persistent main memory.)
Lesartre-Calciu-Oukid does not teach memory are segmented into predetermined memory regions of a predetermined size.  
	However, Lubbers teaches memory are segmented into predetermined memory regions of a predetermined size. (Lubbers [0046] data…needs to be flushed out of the cache in the buffer memory [0049]Then, using the data buffer index and the sector offset, the address generator then computes a data buffer memory address…The data buffer address and the transfer size are written to an address, such as FIFO, of a data buffer manager.(i.e. buffer memory is volatile transaction cache) [0050] FIG. 7 illustrates an exemplary SBL table 190 having a plurality of SBL 191 entries constructed in accordance with embodiments of the present invention. The SBL table 190 stores an SBL structure 192, 194, and 196 for each stripe on the storage media, indexing the stored data within the buffer memory 168. [0052] The maximum amount of data addressed by each SBL's 191 respective data buffer corresponds to the virtual disk stripe size) (stripe is segmented, the volatile memory maps to the buffer and the virtual disk is segmented into stripes equivalent to the buffer memory therefore they are segmented into the regions of the predetermined size (i.e. the buffer size))
	Lesartre, Calciu, Oukid and Lubbers are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Lubbers before him or her to modify the Lesartre-Calciu-Oukid with Lubbers’ teaching. The motivation for doing so is atomically transacting data between the storage space and the cache. (Lubbers [0008])
Claim 13  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Giles et al. (U S 10956324 B1).
Regarding Claim 13, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, 
Lesartre-Calciu-Oukid does not teach wherein each row within the persistent memory has an associated transaction ID.  
However, Giles teaches wherein each row within the persistent memory has an associated transaction ID. (Giles Col. 29, lines 1, 9-10: When a transaction starts ….and copy transactional values safely to PM. Co.l 30, lines 63-64: When a transaction starts, it updates a first system counter that is used as its transaction id.)
Lesartre, Calciu, Oukid and Giles are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Giles before him or her to modify the Lesartre-Calciu-Oukid’s system with Giles’ teaching. The motivation for doing so is that it provides a guaranteed transactional execution while exploiting the fast, cache hierarchy and HTM concurrency control (Giles Col. 3, lines 40-42).
Claim 14  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Yoon (US 20160034225 A1), further in view of Shveidel (US 20210216531 A1).
 Regarding Claim 14, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, 
Lesartre-Calciu-Oukid does not teach wherein the persistent memory contains a completed transaction ID and a current transaction ID, wherein: in response to an initiation oall rows associated with the transaction at the persistent memory, the completed transaction ID is updated with the current transaction ID.
However, Yoon teaches wherein a current transaction ID, where: in response to an initiation o(Yoon Abst: An example system includes a nonvolatile cache to store data received from a volatile cache. The data is associated with a transaction and the data is to be identified as durable when the transaction is committed.)  the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory (Yoon  [0034] In the illustrated example, the volatile cache 106 stores (or caches) data in an example volatile cache data structure 112. In the illustrated example, the volatile cache transaction manager 108 uses the volatile cache data structure 112 to track transactions (e.g., whether the transaction is uncommitted, committing, or committed) that update data in the volatile cache 106 to determine when such data is to be written back to the example nonvolatile cache 102. In the illustrated example, the example data structure 112 includes example tag fields 114, example data fields 116, example core identifier (CID) fields 122, example hardware thread identifier (HTID) fields 124, and example transaction identifier (TxID) fields 126. [0043] In the illustrated example, when a new transaction begins, the example core 130 sends a transaction begin signal (e.g., Tx_begin) to the example volatile cache transaction manager 108. Based on the transaction begin signal, the example controller 204 updates the example transaction counter 206 (e.g., increments the counter 206).)
Yoon does not teach the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID.
However, Shveidel teaches the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID. (Shveidel Abst: In response to performance of a transaction commit operation, bulk metadata pages are written in a transactional area of persistent memory in association with a unique transaction identifier. [0009] In certain arrangements, the transactional buffer area has an associated header, and the method further includes writing at least the unique transaction ID to the header of the transactional buffer area. The unique transaction ID corresponds to the transaction commit operation.)
	Lesartre-Calciu-Oukid and Yoon and Shveidel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre-Calciu-Oukid and Yoon and Shveidel before him or her to modify the Lesartre-Calciu-Oukid with Yoon and Shveidel. The motivation for doing so is that (Yoon [0010]) implement persistent storage that maintains states of in-memory data objects even after application and/or system failures and (Shveidel Abst) a transactional area of persistent memory in association with a unique transaction identifier.
Claim 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Lesartre et al. (US 20160147620 A1), in view of Calciu et al. (US 20190129716 A1), further in view of Oukid et al. (US20180357000 A1), further in view of Yashiro et al. (US 5787460 A) S 20100180066 A1), further in view of Lubbers et al. (US 20060294300 A1), further in view of Powell (US 20100180066 A1), further in view of Yoon (US 20160034225 A1), further in view of Shveidel (US 20210216531 A1).
Regarding Claim 15, Lesartre, Calciu and Oukid teach
The computer-implemented method of Claim 1, comprising: pools of storage within the volatile transaction cache (Calciu [0005] caches used along with NVM are usually volatile. [0020] The following is an example of how data stored in NVM 112 can be modified using a traditional cacheable store including L1 cache 106 (e.g., as well as L2 cache 108 and L3 cache 110) and the persistent memory (Lesartre [0034] The persistent main memories 210 can be combined to form a pool of non-volatile, persistent main memory.)
updates to the parity node and data transfers to the persistent memory in the first node (Lesartre [0018] the memory controller 110 will generate a transaction to the remote memory 112, resulting in generation and storage of redundant data 114, at the same time as the memory controller 110 writes to the persistent main memory 108.) (i.e. remote memory 112 as parity node)
Lesartre-Calciu-Oukid discloses volatile transaction cache (Calciu [0020]), but Lesartre-Calciu-Oukid does not teach determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, identifying first data at the modified volatile memory address locations in the volatile transaction cache, and identifying second data at corresponding persistent memory address locations in the persistent memory, wherein: the first data within the modified volatile memory address locations is copied to corresponding persistent memory address locations in the persistent memory, utilizing a determined correlation, 
However, Yashiro teaches determining modified volatile memory address locations in the volatile transaction cache that have been written to during the transaction, (Yashiro Col. 6, lines 40-45: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus and, after that, writes the new data transferred from the upper apparatus. Col. 10, line 13-14: FIG. 8 shows a construction of the cache control section 24 in FIG. 7. Col. 10, line 30-38: In case of reading out from the cache memory 26, the contents in the indicated memory address are transferred to the bus 14 through the memory control circuit 68, buffer circuit 66, and bus control circuit 64. In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26.) (i.e. the designated address in the cache memory is the modified address locations)
identifying first data at the modified volatile memory address locations in the volatile transaction cache, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data)
and identifying second data at corresponding persistent memory address locations in the persistent memory, (Yashiro Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.)
wherein: the first data within the modified volatile memory address locations is copied to corresponding persistent memory address locations in the persistent memory, utilizing a determined correlation, (Yashiro Col. 10, lines 34-38: In case of writing into the cache memory 26, the data sent from the bus 14 to the bus control circuit 64 is transmitted to the memory control circuit 68 via the buffer circuit 66 and is written into the designated address in the cache memory 26. Col. 11, lines 23-28: Prior to updating the old data of the designated disk apparatus of the disk array 46 to the new data, the access processing section 34 forms a new parity on the basis of the old data before updating which was read out from the cache memory 26, the old parity stored in the disk apparatus, and new data to be updated) (i.e. first data is the new data) (Col. 6, lines 40-44: When the writing process is commanded from the upper apparatus, the data writing section of the disk array mechanism reads out the old data stored at the writing position of an arbitrary designated disk apparatus) (i.e. second data is old data on disk array at the writing position of an arbitrary designated disk apparatus, the writing position is the corresponding persistent memory address location to the modified cache address.) (Col. 24, line 56-57: update said disk array with said new parity information and said new data) (i.e. update old data with new data is to copy new data to corresponding persistent memory)
Lesartre, Calciu, Oukid and Yashiro are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid and Yashiro before him or her to modify the Lesartre-Calciu-Oukid with Yashiro. The motivation for doing so would be (Yashiro abst) even when a power source is shut off during the data writing process, the processing stages of the data writing and parity updating and the necessary data are stored into a non-volatile memory and are used for recovery.
Lesartre-Calciu-Oukid-Yashiro does not teach memory are segmented into predetermined memory regions of a predetermined size.  
	However, Lubbers teaches memory are segmented into predetermined memory regions of a predetermined size. (Lubbers [0046] data…needs to be flushed out of the cache in the buffer memory [0049]Then, using the data buffer index and the sector offset, the address generator then computes a data buffer memory address…The data buffer address and the transfer size are written to an address, such as FIFO, of a data buffer manager.(i.e. buffer memory is volatile transaction cache) [0050] FIG. 7 illustrates an exemplary SBL table 190 having a plurality of SBL 191 entries constructed in accordance with embodiments of the present invention. The SBL table 190 stores an SBL structure 192, 194, and 196 for each stripe on the storage media, indexing the stored data within the buffer memory 168. [0052] The maximum amount of data addressed by each SBL's 191 respective data buffer corresponds to the virtual disk stripe size) (stripe is segmented, the volatile memory maps to the buffer and the virtual disk is segmented into stripes equivalent to the buffer memory therefore they are segmented into the regions of the predetermined size (i.e. the buffer size))
Lesartre, Calciu, Oukid, Yashiro and Lubbers are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre, Calciu, Oukid, Yashiro and Lubbers before him or her to modify the Lesartre-Calciu-Oukid-Yashiro’s system with Lubbers’ teaching. The motivation for doing so is atomically transacting data between the storage space and the cache. (Lubbers [0008])
Lesartre-Calciu-Oukid-Yashiro-Lubbers does not teach updates to the parity node and data transfers to the persistent memory in the first node are performed in a kernel space.
However, Powell teaches performed in a kernel space (Powell Abst: An operating system on a computer system can comprise a user space, which can comprise a persistent data store, and a kernel space, which can be extended by loading kernel modules. As provided herein, the kernel space can utilize kernel designated electronically addressed non-volatile memory (e.g., flash memory) to cache data from the user space persistent store, for example, upon a boot event. The kernel space can further comprise a cache controller that can be used to populate the kernel electronically addressed non-volatile memory with kernel in-memory data caches that comprise user space persistently stored data.)
Lesartre, Calciu, Oukid, Yashiro, Lubbers and Powell are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre-Calciu-Oukid-Yashiro-Lubbers and Powell before him or her to modify the Lesartre-Calciu-Oukid-Yashiro-Lubbers with Powell’ teaching. The motivation for doing so is that the kernel space can utilize kernel designated electronically addressed non-volatile memory (e.g., flash memory) to cache data from the user space persistent store. (Powell abst)
Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell does not teach 
in response to an initiation of a copying of transaction results from the volatile transaction cache to the persistent memory, and the persistent memory contains a completed transaction ID and a current transaction ID, wherein: the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory, the completed transaction ID is updated with the current transaction ID.
However, Yoon teaches in response to an initiation o(Yoon Abst: An example system includes a nonvolatile cache to store data received from a volatile cache. The data is associated with a transaction and the data is to be identified as durable when the transaction is committed.) the current transaction ID is incremented at the persistent memory, as each row within the persistent memory is updated from the volatile transaction cache, its associated row transaction ID is updated with the current transaction ID, and in response to an updating of all rows associated with the transaction at the persistent memory (Yoon  [0034] In the illustrated example, the volatile cache 106 stores (or caches) data in an example volatile cache data structure 112. In the illustrated example, the volatile cache transaction manager 108 uses the volatile cache data structure 112 to track transactions (e.g., whether the transaction is uncommitted, committing, or committed) that update data in the volatile cache 106 to determine when such data is to be written back to the example nonvolatile cache 102. In the illustrated example, the example data structure 112 includes example tag fields 114, example data fields 116, example core identifier (CID) fields 122, example hardware thread identifier (HTID) fields 124, and example transaction identifier (TxID) fields 126. [0043] In the illustrated example, when a new transaction begins, the example core 130 sends a transaction begin signal (e.g., Tx_begin) to the example volatile cache transaction manager 108. Based on the transaction begin signal, the example control.
Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell and Yoon are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell and Yoon before him or her to modify the Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell with Yoon’s teaching. The motivation for doing so is to (Yoon [0010]) implement persistent storage that maintains states of in-memory data objects even after application and/or system failures.
Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell-Yoon does not teach the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID.
However, Shveidel teaches the persistent memory contains a completed transaction ID and the completed transaction ID is updated with the current transaction ID. (Shveidel Abst: In response to performance of a transaction commit operation, bulk metadata pages are written in a transactional area of persistent memory in association with a unique transaction identifier. [0009] In certain arrangements, the transactional buffer area has an associated header, and the method further includes writing at least the unique transaction ID to the header of the transactional buffer area. The unique transaction ID corresponds to the transaction commit operation.)
	Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell-Yoon and Shveidel are analogous art because they are from the same field of endeavor of data protection. Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art, having the teaching of Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell-Yoon and Shveidel before him or her to modify the Lesartre-Calciu-Oukid-Yashiro-Lubbers-Powell-Yoon with Shveidel’s teaching. The motivation for doing so is to have (Shveidel Abst) a transactional area of persistent memory in association with a unique transaction identifier. 
Response to Arguments
The 112(d) rejection to claim 5 has been withdrawn in view of cancellation of claim 5.
Applicant’s arguments filed on 08/18/2022 have been fully considered but they are not
persuasive. 
For the independent claims 1, 16 and 20,  Applicant argues that that the cited 
references do not disclose the amended limitations. The Office disagrees.
Specifically, Lesartre ([0024]) discloses performing transaction and sending parity data 
to parity node, Calciu ([0020]) discloses volatile transaction cache, and Oukid ([0016]) discloses persistent memory having no fixed block size. Please see the instant rejections of claims 1, 16 and 20 for more details. 
Applicant’s arguments for dependent claims are based on their dependency on
independent claims, which are addressed above. Applicant’s arguments with respect to dependent claims 8, 12, 13, 14, 15,  additional references have been added to show the limitation of the dependent claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI MA whose telephone number is (571)272-2468. The examiner can normally be reached Monday through Friday from 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-409898. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WEI MA/Examiner, Art Unit 2135                                                                                                                                                                                                                                                                 
/GAUTAM SAIN/Primary Examiner, Art Unit 2135